Broyles, J.
1. The defendant was tried for an assault with intent to murder, and all of the evidence for the State presented the single view that he was guilty of that offense, while all of the defendant’s evidence, and likewise his statement at the trial, presented no other view than that the assault was justified. It was therefore not error for the court to fail to charge the law of manslaughter.
2. There is no substantial merit in any of the other grounds assigning error upon various excerpts from the charge of the trial judge, or upon his failure to charge certain principles of law.
3. The verdict was supported by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Russell, G. J., absent.